Title: To James Madison from Hubbard Taylor, ca. 12 May 1792
From: Taylor, Hubbard
To: Madison, James


Letter not found. Ca. 12 May 1792. In his letter to JM of 8 May, Taylor wrote, “I shall have another opportunity of writing you again soon and inclosing you the Constitution,” in that of 17 May, “I wrote you a few days past and inclosed you our Constitution.” Taylor’s enclosure was A Constitution or Form of Governmen[t] for the State of Kentucky (Lexington, 1792; EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 24443).
